Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.

Claim 2-20 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

In view of Applicant’s amendment, the objection to the specification has been withdrawn.


In view of Applicant’s amendment, the 35 U.S.C. 112(a) rejection of claim 19 has been withdrawn.

The amendment filed 2/10/2021 is not responsive to the 35 U.S.C. 112(b) rejection of claim 18.  Therefore, the rejection has been maintained.

Applicant argued, on page 11 of the amendment filed 2/10/2021, that ‘a candidate label as applied by the Office Action is not a “label that has been established for the second object” as now claimed. Paragraph 27 of the specification distinguishes between a candidate and an established label, state that a control label “may either be an option with a high option score or may be an established label for the second object”.’  However, paragraph 27 of the instant specification has not defined what an established label is, let alone precluding a candidate label from being used as a control label.  Additionally, the recitation “an option with a high option score” is vague since what constitutes “high” has not been defined, either.  Moreover, the disclosure in the first paragraph of section 3 of Galleguillos assigns candidate labels, each having a confidence (i.e., a score), to each object.  Clearly assigning labels to an object is a form of establishing labels for that object.  Therefore, the argument is not persuasive.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18 recites:
determining that a first image depicts a single object;
in response to determining that the first image depicts a single object:
determining, for the single object, a plurality of options scores that each represent a probability that a corresponding label is a correct label for the single object;
designating a label for the single object that has the highest option score from the plurality of option scores

Emphasis added. 

However, base claim 2 stipulates at least two objects in the image.  Therefore, the above-cited limitations contradict with the base claim the limitations of which claim 18 inherits.  Accordingly, the metes and bounds of claim 18 cannot be ascertained.  (Note: for examination purpose the above-cited limitations will be ignored) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galleguillos et al. (“Object Categorization using co-occurrence, location and appearance”) and Mamou et al. (US 2014/0136197).

Regarding claim 2, Galleguillos discloses: 
receiving, by a computer, a first option for a first object in an image from a first plurality of options that has a first option score that represents a probability that a corresponding first label is a correct label for the first object;
receiving, by the computer, a second option for the first object in the image from the first plurality of options that has a second option score that represents a lower probability that a corresponding second label is a correct label for the first object than the first option score;
[Fig. 4 and section 3 (especially the first paragraph).  Note that one of the segments is considered a first object.  Since the first object, which is a segment, is assigned a list of candidate labels (i.e., a first plurality of options), two of the candidate labels assigned to the first object are considered a first option and a second option, respectively, for the first object, with the one with a higher score (representing a higher probability) being the first option]
receiving, by the computer, a control label that has been established for a second object in the image;
[Section 3 (especially the first paragraph) and Fig. 4.  Note that a segment different from the first object is considered a second object.  Since the second object is also assigned a list of candidate labels, one of the candidate labels is 
generating, by the computer, a first relation score between the first option and the control label based on a co-occurrence model that represents a probability that the corresponding first label is a correct label for the first object;
generating, by the computer, a second relation score between the second option and the control label based on the co-occurrence model that represents a higher probability that the corresponding second label is a correct label for the first object than the first relation score;
[Section 3.2 (especially the paragraph “Co-occurrence Counts”).  Note that supposing that l1, l2 and lc are the first option, the second option and the control labels, respectively, then P(l1, lc) and P(l2, lc) (the probabilities objects 1 and 2 being assigned labels (l1, lc) and (l2, lc), respectively, given only two objects, or segments) as defined by the second equation under Fig. 6 are considered a first relation score and a second relation score, respectively.  Note that given an option with an option score representing a lower probability than that of another, there is no guarantee that its relation score will represent a higher probability than that of the other.  Accordingly, this requirement is image-dependent and will not be given patentable weight]

	Galleguillos does not expressly disclose the following, which are taught by Mamou:
generating, by the computer, a first global score for the first option that is a combination of the first option score and the first relation score;
generating, by the computer, a second global score for the second option that is a combination of the second option score and the second relation score; 
determining, by the computer, that the first global score has a higher probability of being a correct label for the first object than the second global score;
determining, by the computer, to designate the first option as a label for the first object in the image based on one or more of the first global score, the second global score, the first option score, and the second option score;
designating, by the computer, the first option as a label for the first object in the image
[Fig. 2 and paragraphs 57 (“In step 220…identifies…multiple transcription hypotheses…Each….includes a speech recognition score that indicates a probability of being a correct conversion of the spoken query to a text query”), 58 (“In step 230…evaluates…transcription hypotheses using a co-occurrence identification process…identifies a frequency that proposed query terms, from each respective transcription hypothesis, co-occur within individual web documents…a given hypothesis can receive a higher co-occurrence score if that given hypothesis has query terms that appear more often together in web documents as compared to query terms from other hypotheses”), 60 (“In step 240…selects a best transcription hypothesis based on a combination of speech recognition scores and co-occurrence scores from the portion of the transcription hypotheses…to be most likely correct”).  Note that each of hypotheses (such as combination score (equivalent to a global score).  The option with the highest combination score (equivalent to a global score) is selected, including the case that a hypothesis has a lower speech recognition score (equivalent to an option score) and a higher co-occurrence score (equivalent to a relation score).  In the cases of the first and the second the one (say, the first) with the higher combination score will be selected over the other]

	Prior to the effective filing date of the claimed invention, it would have been obvious to modify Galleguillos by using a global score as taught by Mamou.  The reasons for doing so at least would have been to lower the error rate, as Mamou indicates in the last paragraph of the abstract.

Regarding claim 7, Galleguillos further discloses:
wherein the first option is generated using a label generator
[Section 3, 1st paragraph (“…Each segment is…used as an input to a BoF model for recognition.  Each segment is assigned a list of candidate labels”).  Note that the BoF model and the process that assigns the label list in combination is considered a label generator]

Claims 10 and 14 correspond to claim 2, reciting a system (respectively, device) comprising a processor configured to perform the steps of claim 1. Galleguillos implicitly discloses a processor, as the disclosed categorization model would require a processor 

Regarding claim 20, the combined invention further discloses wherein determining to designate the first option as a label for the first object in the image based on one or more of the first global score, the second global score, the first option score, and the second option score comprises:
determining that the first global score exceeds the second global score;
determining to designate the first option as a label for the first object in the image based on the first global score exceeding the second global score
[Per the analysis of claim 2, especially the teaching of Mamou]

>>><<<
Claims 3-5, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Galleguillos and Mamou et al. (US 2014/0136197) as applied to claims 2, 7, 10, 14 and 20 above, and further in view of Socher et al. (“Connecting Modalities: Semi-Supervised Segmentation and Annotation of Images Using Unaligned Text Corpora,” IEEE CVPR, June 2010).

Regarding claim 3 (and similarly claims 11 and 15), the combined invention of Galleguillos and Mamou discloses all limitations of its parent claim 2 and Galleguillos additionally discloses the following:
wherein the co-occurrence model is a machine learning model trained using a (text) corpus
[Sections 1 (especially the third paragraph from the end: “…Co-occurrence and spatial context are learned simultaneously from the training data in an unsupervised manner”)]

The combined invention does not expressly disclose that the training corpus is a text corpus.  This feature is taught by Socher.  [See: abstract (“We propose a semi-supervised model which segments and annotates images using very few labeled images and a large unaligned text corpus to relate image regions to text labels”) and the last paragraph of section 2.1 (“Text features are co-occurrence counts of words, collected over the entire corpus”).]

Prior to the effective filing date of the claimed invention it would have been obvious for one having ordinary skill in the art to modify the combined invention with the teaching of Socher as set forth above.  The reasons for doing so at least would have been because of the observation that words in text corpora share context and feature similarities with visual objects, as Socher indicates in the abstract.

Regarding claim 4 (and similarly claims 12 and 16), the combined invention of Galleguillos, Mamou and Socher further discloses:
wherein generating the first relation score further comprises, determining the probability that text associated with the first option and the control label co-occur within a text corpus
[Per the analyses of claims 2 and 3 above.  Specifically, Galleguillos discloses determining the probability based on the co-occurrence matrix (per the analysis of claim 1) and Socher teaches using a text corpus to train the co-occurrence model (per the analysis of claim 3)]

Regarding claim 5, the combined invention further discloses:
wherein generating the first relation score further comprises applying the co-occurrence model to the first option and the control label option wherein the co-occurrence model is generated based at least on co-occurrence within a limit selected from the group consisting of. adjacent words or terms, a same sentence, a same paragraph, a same page, and a same document
[Socher: the last paragraph of section 2.1 (“Text features are co-occurrence counts of words, collected over the entire corpus”)]

>>><<<
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Galleguillos et al., Mamou et al. and Socher et al. as applied to claims 3-5, 11, 12, 15 and 16 above, and further in view of McNamee et al. (US 2002/0194161).

Regarding claim 6, the combined invention of Galleguillos, Mamou and Socher discloses all limitations of its parent claim 3 but not expressly the following, which is taught by McNamee:
wherein the text corpus is a portion of the World Wide Web
[Fig. 2 (especially 540 and 570) and paragraphs 29 (“…540 Seed documents related to the requested expression of a topic of general interest will be obtained from a general purpose search engine”), 31 (“…the found relevant content is now ranked…570 according to their relevance to the topic”), 32 (“…periodically retrain the classifier so that generated classifier output will be more relevant to requested queries”).  Note that a search engine finds document from the Internet]

Prior to the effective filing date of the claimed invention it would have been obvious for one having ordinary skill in the art to modify the combined invention with the teaching of McNamee as set forth above.  The reasons for doing so at least would have been to periodically obtaining more training data to improve the classifier performance, as McNamee indicates in paragraph 32.

>>><<<
Claims 8, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Galleguillos et al. and Mamou et al. as applied to claims 2, 7, 10, 14 and 20 above, and further in view of Chuat et al. (US 2012/0054658).

Regarding claim 8 (and similarly claims 13 and 17), the combined invention of Galleguillos and Mamou discloses all limitations of its parent claim 2 (respectively claims 10 and 14) but not expressly the following, which is taught by Chuat:
receiving a search query;
identifying the image based on the label for the first object as a result for the search query after designating the first option as the label for the first object in the image; and
providing the image based on the identification
[Figs. 1, 4 and paragraphs 36 (“…outputs a labeled image 32…The labeled image may include…one or more labels 33 assigned to the image on the basis of the content of the image”), 53 (“…retrieval component 108 (FIG. 1), which identifies images 32 from database 39 which have a label 33 which matches the query”), 77 (“At S124…the query is received by the system 10”), 78 (“At S126…retrieves images…labeled with labels corresponding to…the query”), 79 (“At S128…display…retrieved images”)]

Prior to the effective filing date of the claimed invention it would have been obvious for one having ordinary skill in the art to modify the combined invention with the teaching of Chuat as set forth above.  The reasons for doing so at least would have been to provide a user with relevant images without the problems Chuat discussed in paragraph 5.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Galleguillos et al. and Mamou et al. as applied to claims 2, 7, 10, 14 and 20 above, and further in view of Shet et al. (US 2010/0278420).

Regarding claim 9, the combined invention of Galleguillos and Mamou discloses all limitations of its parent claim 2 and additionally the use of gradient descent to find Φ(˖) that optimizes the data likelihood in the paragraph above section 4.

Galleguillos does not expressly disclose the following, which is taught by Shet:
further comprising designating the first option as a label for the first object based on a regularization factor
[Paragraph 177 (“…in the gradient descent formulation, it is straightforward to include a regularization term in the error expression that penalizes extremely large or extremely small rule weights thus obviating the need for an external multiplicative scaling constant”)]

Prior to the effective filing date of the claimed invention it would have been obvious for one having ordinary skill in the art to modify the combined invention with the teaching of Shet as set forth above.  The reasons for doing so at least would have been to avoid obtaining results with extreme values, as Shet indicates in paragraph 177.



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Galleguillos et al. and Mamou et al. as applied to claims 2, 7, 10, 14 and 20 above, and further in view of Ryu et al. (US 2012/0170806).

Regarding claim 19, the combined invention of Galleguillos and Mamou discloses all limitations of its parent claim 2 but not expressly the following, which is taught by Ryu:
wherein determining to designate the first option as a label for the first object in the image based on one or more of the first global score, the second global score, the first option score, and the second option score comprises:
determining that the first option score satisfies a global threshold and in response determining to designate the first option as the label for the first object
[Fig. 1 and paragraph 25 (“…recognizing the identity of the certain object by…matching the inputted image with object images already stored in a certain database (hereinafter referred to as "the reference object image") and to recognize the identity of the object through an identifier of a specific reference object image exceeding the preset threshold degree of similarity”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to modify the combined invention with the teaching of Ryu as set forth above.  The reasons for doing so at least would have been for efficiency by avoiding further 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eaton et al. (US 2009/0087027)—[Fig. 6 and paragraph 50 (“At step 635 if the vehicle score is greater than the person score, and the vehicle store is above a vehicle classification threshold, then the object is classified as a vehicle”).  Note that the applied teaching is to designate the first label (vehicle in this Eaton) to the object being classified if its score is above a global threshold]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 13, 2021